The indictment against this defendant charged her with the offense of assault with intent to murder upon one Ossieola Hall. This indictment comprehended and included the lesser offense of assault and battery, and upon the trial of this case in the court below the jury returned a verdict finding her guilty of an assault and battery, and assessed a fine against her of $100, to which the court added six months' hard labor for the county. From this judgment she appealed. The appeal here is upon the record only, and, as there is no error apparent thereon, the judgment of the lower court must stand affirmed. Affirmed.